Case 3:21-cv-00634-FLW-LHG Document 1 Filed 01/12/21 Page 1 of 31 PageID: 1




                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW JERSEY

SANOFI-AVENTIS U.S., LLC,

                Plaintiff,
        v.

UNITED STATES DEPARTMENT OF HEALTH
AND HUMAN SERVICES,

ALEX M. AZAR II, in his official capacity as                    Civil Action No. 3:21-cv-634
Secretary of Health and Human Services,

ROBERT P. CHARROW, in his official capacity as                  COMPLAINT FOR
General Counsel of the United States Department of              DECLARATORY AND
Health and Human Services,                                      INJUNCTIVE RELIEF
HEALTH RESOURCES AND SERVICES
ADMINISTRATION,

THOMAS J. ENGELS, in his official capacity as
Administrator of the Health Resources and Services
Administration,

                Defendants.



       Plaintiff Sanofi-Aventis U.S. LLC (“Sanofi”), by and through its undersigned

attorneys, alleges as follows:

                                   INTRODUCTION

       1.      This Administrative Procedure Act (“APA”) case challenges a new rule

governing the 340B drug-discounting program (the “340B Program”) issued by the U.S.

Department of Health and Human Services (“HHS”) without statutory authority and

without complying with the requirements for issuing rules having the force and effect of law.
Case 3:21-cv-00634-FLW-LHG Document 1 Filed 01/12/21 Page 2 of 31 PageID: 2




       2.     Section 340B of the Public Health Service Act requires pharmaceutical

manufacturers to discount their drugs (often quite significantly) for fifteen types of “covered

entities” that are enumerated in the statute—governmental and non-profit entities that

mostly provide care for underserved areas or populations. Manufacturers that overcharge

covered entities can face enforcement actions, significant civil monetary penalties, and

revocation of their ability to participate in the Medicare and Medicaid programs.

       3.     Instead of dispensing 340B-priced drugs themselves, many covered entities

have entered into agreements with for-profit contract pharmacies (such as commercial chain

pharmacies like Walgreens and CVS), under which contract pharmacies acquire and dispense

the discounted drugs to the covered entities’ patients, with the covered entities writing the

underlying prescriptions.

       4.     These contract pharmacy arrangements have made it much harder for drug

manufacturers to detect “duplicate discounting,” which occurs when the same prescription is

subject to both a 340B discount and a Medicaid rebate. Section 340B expressly prohibits

duplicate discounting, which—if unaddressed—can result in manufacturers being forced to

sell their drugs for below cost. As the use of contract pharmacies has exploded in recent

years, duplicate discounting has also increased.

       5.     In July 2020, to address these concerns about duplicate discounting, Sanofi

announced an integrity initiative that took effect on October 1, 2020. Under this initiative,

Sanofi continues to offer discounted pricing to all covered entities, but (with limited

exceptions) Sanofi now requires covered entities to submit minimal claims data for 340B-

priced drugs acquired and dispensed by contract pharmacies. Using this data, Sanofi can
                                             2
Case 3:21-cv-00634-FLW-LHG Document 1 Filed 01/12/21 Page 3 of 31 PageID: 3




better identify and prevent duplicate discounts. To be clear, Sanofi still offers 340B

discounts on all of its drugs to all covered entities without this condition. But Sanofi

currently offers 340B pricing through contract pharmacy arrangements only if a covered

entity provides the data requested (unless an exception applies).

        6.     In a new rule entitled Advisory Opinion 20-06 (the “Advisory Opinion”),

however, HHS imposed new legal obligations on drug manufacturers that effectively outlaw

Sanofi’s integrity initiative. HHS’s new rule expands the list of entities entitled to acquire

340B-priced drugs—now to include for-profit contract pharmacies—and limits

manufacturers’ ability to detect waste and abuse in the 340B Program (such as through the

integrity initiative adopted by Sanofi). In particular, the Advisory Opinion interprets Section

340B to require drug manufacturers to provide 340B discounts to contract pharmacies and

to prohibit manufacturers from imposing conditions on such sales. As a result, the Advisory

Opinion exposes Sanofi to enforcement actions, severe monetary penalties, and revocation

of its ability to participate in the Medicare and Medicaid programs for operating its integrity

initiative.

        7.     The Court should hold unlawful and set aside the Advisory Opinion for at

least the following four reasons.

        8.     First, HHS failed to comply with the APA’s notice-and-comment requirement

before issuing the Advisory Opinion. The APA requires agencies to provide advance notice

and an opportunity to comment on legislative rules having the force and effect of law. The

Advisory Opinion contains a legislative rule having the force and effect of law—namely, that

manufacturers shall provide 340B discounts to contract pharmacies and shall not impose
                                             3
Case 3:21-cv-00634-FLW-LHG Document 1 Filed 01/12/21 Page 4 of 31 PageID: 4




conditions on these sales—that effectively dooms Sanofi’s integrity initiative. HHS’s failure

to comply with the APA’s notice-and-comment requirement means the Advisory Opinion is

procedurally unlawful and must be vacated.

       9.     Second, HHS also failed to comply with its own procedural regulations when

issuing the Advisory Opinion. In addition to the APA’s notice-and-comment requirement,

HHS has adopted regulations governing the issuance of guidance documents such as the

Advisory Opinion, yet the agency skirted these procedural requirements, too. The Advisory

Opinion is contrary to law and arbitrary and capricious as a result.

       10.    Third, the Advisory Opinion’s interpretation of Section 340B is wrong.

Section 340B does not require drug manufacturers to provide 340B-priced drugs to contract

pharmacies. Nor does Section 340B prohibit manufacturers from imposing conditions on

doing so, particularly where those conditions are designed to aid compliance with the

statute’s other provisions and are reasonable. Even if manufacturers must provide 340B-

priced drugs to contract pharmacies, Sanofi’s integrity initiative complies with Section 340B

because Sanofi ships discounted drugs to contract pharmacies—and, moreover, will do so

for all covered entities under reasonable conditions that are not burdensome and that do not

discriminate against covered entities as compared to commercial customers. The Advisory

Opinion thus exceeds HHS’s statutory authority, and Sanofi’s integrity initiative is fully

consistent with Section 340B.

       11.    Fourth, both of the Advisory Opinion’s key conclusions—that Section 340B

requires manufacturers to provide discounted drugs to contract pharmacies, and that


                                               4
Case 3:21-cv-00634-FLW-LHG Document 1 Filed 01/12/21 Page 5 of 31 PageID: 5




manufacturers may not impose conditions on doing so—are arbitrary and capricious because

the agency failed to reasonably explain its interpretation of the statute.

         12.   For these reasons, the Court should set aside the Advisory Opinion, declare

that Section 340B does not require manufacturers to provide discounted covered outpatient

drugs to contract pharmacies or prohibit manufacturers from imposing conditions on doing

so, confirm that Sanofi’s integrity initiative comports with the statute, and enjoin HHS from

enforcing the Advisory Opinion in any administrative proceeding.

                                 JURISDICTION AND VENUE

         13.   This Court has jurisdiction over this case under 28 U.S.C. § 1331 because

Sanofi’s claims arise under the APA. See 5 U.S.C. § 702.

         14.   This Court has the authority to grant declaratory relief and to vacate and set

aside the Advisory Opinion under the Declaratory Judgment Act, the APA, and this Court’s

inherent equitable powers. See 28 U.S.C. §§ 2201, 2202; 5 U.S.C. §§ 702, 706.

         15.   Venue is proper in this district under 28 U.S.C. § 1391(e)(1)(C) and 5 U.S.C.

§ 703.

                                           PARTIES

         16.   Plaintiff Sanofi-Aventis U.S. LLC (“Sanofi”) is a global healthcare leader that

produces extensive lines of prescription medicines, vaccines, and other consumer health

products. Sanofi’s headquarters are located in Bridgewater, New Jersey.

         17.   Defendant HHS is an agency of the United States government.

         18.   Defendant Alex M. Azar II is the Secretary of HHS (the “Secretary”) and is

sued in his official capacity.
                                                5
Case 3:21-cv-00634-FLW-LHG Document 1 Filed 01/12/21 Page 6 of 31 PageID: 6




        19.     Defendant Robert P. Charrow is General Counsel of HHS and is sued in his

official capacity.

        20.     Defendant Health Resources and Services Administration (“HRSA”) is an

HHS agency.

        21.     Defendant Thomas J. Engels is Administrator of HRSA and is sued in his

official capacity.

                                 STATEMENT OF FACTS

I.      The 340B Program

        22.     Congress established the 340B Program in 1992 to reduce pharmaceutical

costs for “public hospitals and community health centers, many of which provide safety-net

services to the poor.” HHS Office of the General Counsel, Advisory Opinion 20-06: On

Contract Pharmacies Under the 340B Program (“Advisory Opinion”), at 1 (Dec. 30, 2020),

https://www.hhs.gov/guidance/sites/default/files/hhs-guidance-documents/340B-AO-

FINAL-12-30-2020_0.pdf.

        23.     Section 340B of the Public Health Service Act, 42 U.S.C. § 256b, requires drug

manufacturers participating in the 340B Program to offer certain drugs at a significant

discount to a list of entities (known as “covered entities”) defined by statute. While

manufacturers are not formally required to participate in the 340B Program, they have little

practical choice but to do so. Their participation in Medicare and Medicaid, which together

contribute a significant portion of manufacturers’ annual revenues, “is conditioned on their

entry into [Pharmaceutical Pricing Agreements] for covered drugs purchased by 340B

entities.” Astra USA, Inc. v. Santa Clara Cnty., 563 U.S. 110, 113 (2011).
                                               6
Case 3:21-cv-00634-FLW-LHG Document 1 Filed 01/12/21 Page 7 of 31 PageID: 7




         24.      In particular, Section 340B requires that the Secretary “enter into an

agreement with each manufacturer of covered outpatient drugs under which the amount

required to be paid . . . to the manufacturer for covered outpatient drugs . . . purchased by a

covered entity . . . does not exceed” a discounted price calculated according to a prescribed

statutory formula. 42 U.S.C. § 256b(a)(1). This agreement is known as the Pharmaceutical

Pricing Agreement (“PPA”). Section 340B further provides that “[e]ach such agreement . . .

shall require that the manufacturer offer each covered entity covered outpatient drugs for

purchase at or below” the discounted price. Id.

         25.      Failure to comply with the 340B statute exposes a manufacturer to

termination of the PPA (and, correspondingly, the manufacturer’s ability to participate in

Medicare and Medicaid) as well as enforcement actions and civil monetary penalties.

         26.      Section 340B defines “covered entities” in an enumerated list of 15 discrete

types of entities, such as children’s hospitals and rural hospitals. Id. § 256b(a)(4)(A)–(O). In

full, that list is:

         (A) A Federally-qualified health center (as defined in section 1905(l)(2)(B) of the
         Social Security Act).

         (B) An entity receiving a grant under section 256a of this title.

         (C) A family planning project receiving a grant or contract under section 300 of this
         title.

         (D) An entity receiving a grant under subpart II of part C of subchapter XXIV
         (relating to categorical grants for outpatient early intervention services for HIV
         disease).

         (E) A State-operated AIDS drug purchasing assistance program receiving
         financial assistance under subchapter XXIV.

                                                  7
Case 3:21-cv-00634-FLW-LHG Document 1 Filed 01/12/21 Page 8 of 31 PageID: 8




     (F) A black lung clinic receiving funds under section 937(a) of title 30.

     (G) A comprehensive hemophilia diagnostic treatment center receiving a grant
     under section 501(a)(2) of the Social Security Act.

     (H) A Native Hawaiian Health Center receiving funds under the Native
     Hawaiian Health Care Act of 1988.

     (I) An urban Indian organization receiving funds under title V of the Indian
     Health Care Improvement Act.

     (J) Any entity receiving assistance under subchapter XXIV (other than a State
     or unit of local government or an entity described in subparagraph (D)), but
     only if the entity is certified by the Secretary pursuant to paragraph (7).

     (K) An entity receiving funds under section 247c of this title (relating to
     treatment of sexually transmitted diseases) or section 247b(j)(2) of this title
     (relating to treatment of tuberculosis) through a State or unit of local
     government, but only if the entity is certified by the Secretary pursuant to
     paragraph (7).

     (L) A subsection (d) hospital (as defined in section 1886(d)(1)(B) of the Social
     Security Act) that—

            (i) is owned or operated by a unit of State or local government, is a public
            or private non-profit corporation which is formally granted
            governmental powers by a unit of State or local government, or is a
            private non-profit hospital which has a contract with a State or local
            government to provide health care services to low income individuals
            who are not entitled to benefits under title XVIII of the Social Security
            Act or eligible for assistance under the State plan under this subchapter;

            (ii) for the most recent cost reporting period that ended before the
            calendar quarter involved, had a disproportionate share adjustment
            percentage (as determined under section 1886(d)(5)(F) of the Social
            Security Act) greater than 11.75 percent or was described in section
            1886(d)(5)(F)(i)(II) of such Act; and

            (iii) does not obtain covered outpatient drugs through a group
            purchasing organization or other group purchasing arrangement.


                                             8
Case 3:21-cv-00634-FLW-LHG Document 1 Filed 01/12/21 Page 9 of 31 PageID: 9




       (M) A children’s hospital excluded from the Medicare prospective payment
       system pursuant to section 1886(d)(1)(B)(iii) of the Social Security Act, or a
       free-standing cancer hospital excluded from the Medicare prospective payment
       system pursuant to section 1886(d)(1)(B)(v) of the Social Security Act, that
       would meet the requirements of subparagraph (L), including the
       disproportionate share adjustment percentage requirement under clause (ii) of
       such subparagraph, if the hospital were a subsection (d) hospital as defined by
       section 1886(d)(1)(B) of the Social Security Act.

       (N) An entity that is a critical access hospital (as determined under section
       1820(c)(2) of the Social Security Act), and that meets the requirements of
       subparagraph (L)(i).

       (O) An entity that is a rural referral center, as defined by section 1886(d)(5)(C)(i)
       of the Social Security Act, or a sole community hospital, as defined by section
       1886(d)(5)(C)(iii) of such Act, and that both meets the requirements of
       subparagraph (L)(i) and has a disproportionate share adjustment percentage
       equal to or greater than 8 percent.

       27.     Notably, the list of covered entities does not include contract pharmacies,

which are for-profit third-party pharmacies that fill prescriptions written by other healthcare

providers.

       28.     In order to prevent waste and abuse, Section 340B prohibits “duplicate

discounts or rebates,” which occur when the same prescription receives both a 340B

discount and a Medicaid rebate. Id. § 256b(a)(5)(A).

       29.     Section 340B also prohibits “diversion,” by barring covered entities from

reselling or otherwise transferring discounted drugs to persons other than their patients. See

id. § 256b(a)(5)(B).

       30.     Section 340B authorizes not just the Secretary but also manufacturers

themselves to audit a covered entity’s compliance with these twin requirements. See id.



                                                9
Case 3:21-cv-00634-FLW-LHG Document 1 Filed 01/12/21 Page 10 of 31 PageID: 10




§ 256b(a)(5)(C). The Secretary can sanction covered entities that fail to comply with these

requirements. See id. § 256b(a)(5)(D).

       31.    Section 340B directs the Secretary to promulgate regulations establishing an

administrative process for resolving (i) claims by covered entities that they have been

overcharged for drugs purchased under the 340B Program and (ii) claims by manufacturers,

after conducting an audit, that a covered entity has violated the prohibitions on duplicate

discounts and diversion. See id. § 256b(d)(3)(A).

       32.    The Secretary promulgated such regulations on December 14, 2020, and they

are scheduled to take effect on January 13, 2021. See 340B Drug Pricing Program:

Administrative Dispute Resolution Regulation, 85 Fed. Reg. 80,632, 80,632 (Dec. 14, 2020)

(to be codified at 42 C.F.R. pt. 10) (the “ADR Rule”).

       33.    Claims brought under the ADR Rule are to be adjudicated by a panel (the

“ADR Panel”) consisting of representatives in equal numbers from the HHS Office of

General Counsel, HRSA, and the Centers for Medicare & Medicaid Services (“CMS”). Id. at

80,634.

       34.    CMS, like HRSA, is an HHS agency. The HHS Office of General Counsel

“supervises all legal activities of the Department and its operating agencies,” including

HRSA and CMS, and furnishes “all legal services and advice to the Secretary, Deputy

Secretary, and all offices, branches, or units of the Department in connection with the

operations and administration of the Department and its programs.” Statement of

Organization, Functions, and Delegations of Authority (“Statement of Organization”), 85

Fed. Reg. 47,228, 47,230 (Aug. 4, 2020).
                                              10
Case 3:21-cv-00634-FLW-LHG Document 1 Filed 01/12/21 Page 11 of 31 PageID: 11




       35.    Under the ADR Rule, the ADR Panel is charged with reviewing “[c]laims by a

covered entity that it has been overcharged by a manufacturer for a covered outpatient drug,

including claims that a manufacturer has limited the covered entity’s ability to purchase

covered outpatient drugs at or below the 340B ceiling price.” 85 Fed. Reg. at 80,645; 42

C.F.R. § 10.21(c)(1).

II.    Covered Entities’ Use of Contract Pharmacies

       36.    Even though Congress did not include contract pharmacies as covered

entities, define a role for contract pharmacies in the 340B Program, or otherwise mention

them in the 340B statute, HHS and its agency HRSA have issued guidance on whether

covered entities can use contract pharmacies.

       37.    In 1996, four years after the 340B Program was created, HRSA issued

guidance purporting to allow contract pharmacies to dispense 340B-priced drugs by signing

agreements with covered entities. See 61 Fed. Reg. 43,549 (Aug. 23, 1996). HRSA provided

in this guidance that a covered entity could enter into such an arrangement with a maximum

of one contract pharmacy. Id. at 43,555. But HRSA recognized that it lacked authority to

expand the list of covered entities. Id. at 43,549. It also maintained that this guidance was

merely an interpretive rule that created “no new law” and “no new rights or duties.” Id. at

43,550. This guidance did not address whether manufacturers could impose conditions on

the provision of 340B-priced drugs to contract pharmacies.

       38.    In 2010, HRSA issued guidance that sought to expand the participation of

contract pharmacies in the 340B Program. See 75 Fed. Reg. 10,272 (Mar. 5, 2010). This

guidance purported to allow covered entities to contract with an unlimited number of
                                                11
Case 3:21-cv-00634-FLW-LHG Document 1 Filed 01/12/21 Page 12 of 31 PageID: 12




pharmacies, without any geographical restrictions. See id. at 10,272–73. But HRSA once

more denied that it was creating any new rights or obligations, characterizing the 2010

guidance as “interpretive guidance.” Id. at 10,273. And again, this guidance did not address

whether manufacturers could impose conditions on providing 340B-priced drugs to contract

pharmacies.

       39.    Since HRSA issued its 2010 guidance, covered entities’ use of contract

pharmacies has exploded. For-profit contract pharmacies participating in the 340B Program

increased in number from 1,300 in 2010, to nearly 20,000 by 2017. See U.S. Government

Accountability Office (“GAO”), Federal Oversight of Compliance at 340B Contract

Pharmacies Needs Improvement, GAO-18-480, at 39, 40 (June 2018),

https://www.gao.gov/assets/700/692697.pdf (“GAO Report”). Last year, the number of

participating contract pharmacies reached 28,000—almost half of the U.S. pharmacy

industry. See Adam J. Fein, Walgreens and CVS Top the 28,000 Pharmacies Profiting from

the 340B Program. Will the Unregulated Party End?, Drug Channels (July 14, 2020),

https://www.drugchannels.net/2020/07/walgreens-and-cvs-top-28000-pharmacies.html.

And in total, there are currently more than 100,000 arrangements between contract

pharmacies and covered entities. See PhRMA, 340B Contract Pharmacy 101 (Sept. 2020),

https://phrma.org/-/media/Project/PhRMA/PhRMA-Org/PhRMA-Org/PDF/0-9/340B-

Contract-Pharmacy-101-Deck_Sept-2020.pdf.

       40.    But the expansion of contract pharmacy arrangements has undermined the

340B Program’s goals in several ways. For one thing, contract pharmacies can and typically

do capture significant amounts of the discounts that Congress intended for covered entities
                                             12
Case 3:21-cv-00634-FLW-LHG Document 1 Filed 01/12/21 Page 13 of 31 PageID: 13




and their patients. Generally, under contract pharmacy arrangements, drugs are provided to

the contract pharmacy, who dispenses the drugs and, in turn, collects payment from the

patients and/or patients’ insurance. Often, contract pharmacies will not pass on the 340B

discount to covered entities’ patients when billing them. See GAO Report, supra, at 30; HHS

Office of Inspector General, Memorandum Report: Contract Pharmacy Arrangements in the

340B Program, OEI-05-13-00431, at 2 (Feb. 2014) (“HHS Report”), https://oig.hhs.gov

/oei/reports/oei-05-13-00431.pdf. And contract pharmacies typically earn significant

profits from the difference between what the insurer or patient pays and what they paid to

acquire the drug. See PhRMA, New Analysis Shows Contract Pharmacies Financially Gain

From 340B Program With No Clear Benefit to Patients (Oct. 8, 2020),

https://phrma.org/Press-Release/New-Analysis-Shows-Contract-Pharmacies-Financially-

Gain-From-340B-Program-With-No-Clear-Benefit-to-Patients; PhRMA, For-Profit

Pharmacies Make Billions Off 340B Program Without Clear Benefit to Patients (Oct. 7,

2020), https://phrma.org/Graphic/For-Profit-Pharmacies-Make-Billions-Off-340B-

Program-Without-Clear-Benefit-to-Patients. The contract pharmacy often pockets much of

the difference between the 340B price and the higher reimbursement value of the drug,

while also paying a typically pre-negotiated amount to the covered entity for each discounted

drug it dispenses. Congress never, however, intended for 340B discounts to be corporate

largesse. See 42 U.S.C. § 256b(a)(4)(A)–(O) (entitling only governmental and non-profit

entities to receive 340B discounts).

       41.    In addition, the expansion of contract pharmacy arrangements has been

accompanied by widespread diversion and duplicate discounting, as numerous government
                                          13
Case 3:21-cv-00634-FLW-LHG Document 1 Filed 01/12/21 Page 14 of 31 PageID: 14




reports attest. As noted, Congress explicitly prohibited these practices when enacting

Section 340B.

       42.      For example, HHS has found that contract pharmacy arrangements “create

complications in preventing diversion.” HHS Report, supra, at 1. Similarly, the GAO has

warned that “[i]ncreased use of the 340B program by contract pharmacies and hospitals may

result in a greater risk of drug diversion.” GAO, Manufacturer Discounts in the 340B

Program Offer Benefits, But Federal Oversight Needs Improvement, GAO-11-836, at 28

(Sept. 2011), https://www.gao.gov/assets/330/323702.pdf. Bearing out these concerns, a

2018 GAO report determined that approximately two-thirds of diversion findings in HRSA

audits involved drugs distributed at contract pharmacies. GAO Report, supra, at 44.

       43.      HHS has also found that contract pharmacy arrangements “create

complications in preventing duplicate discounts.” HHS Report, supra, at 2. According to a

2014 HHS investigation, some covered entities “did not report a method to avoid duplicate

discounts,” “most covered entities . . . d[id] not conduct all of the oversight activities

recommended by HRSA,” and “[f]ew covered entities reported retaining independent

auditors for their contract pharmacy arrangements.” Id. It is therefore unsurprising that a

limited HRSA audit in 2019 uncovered widespread duplicate discounting at contract

pharmacies. See HRSA, Program Integrity: FY19 Audit Results (Dec. 3, 2020),

https://www.hrsa.gov/opa/program-integrity/audit-results/fy-19-results. Sanofi has

discovered similar violations of Section 340B. In a limited analysis of three years of

Medicaid rebates from five states for three Sanofi drugs, for example, the company identified

over $16 million in duplicate discounts.
                                                14
Case 3:21-cv-00634-FLW-LHG Document 1 Filed 01/12/21 Page 15 of 31 PageID: 15




       44.     These duplicate-discounting problems stem in part from an information gap.

Whereas 340B discounts are provided to the covered entity, requests for Medicaid

reimbursement are made by the pharmacy that fills the prescription. But HRSA has only

partial insight into which covered entities use which contract pharmacies, and only

incomplete information on which covered entities use 340B-priced drugs for Medicaid-

insured patients. See GAO Report, supra, at 36; HRSA OPA Policy Release, Clarification on

Use of the Medicaid Exclusion File (Dec. 12, 2014), https://www.hrsa.gov/sites/default

/files/opa/programrequirements/policyreleases/clarification-medicaid-exclusion.pdf. As a

result, based on publicly available information, there is no effective or comprehensive way to

know whether a contract pharmacy’s prescriptions are being submitted for duplicate

discounts—i.e., for both a 340B discount (under the covered entity’s name) and a Medicaid

rebate (under the contract pharmacy’s name). Instead, according to CMS, “duplicate

discounts can often best be identified from a review of claims level data by the

manufacturers.” CMS, Best Practices for Avoiding 340B Duplicate Discounts in Medicaid

(Jan. 8, 2020), https://www.medicaid.gov/sites/default/files/Federal-Policy-

Guidance/Downloads/cib010820.pdf.

III.   Sanofi’s Integrity Initiative

       45.     Sanofi shares HHS’s concerns about duplicate discounting when prescriptions

are filled at contract pharmacies. Accordingly, on July 28, 2020, Sanofi announced an

integrity initiative to prevent duplicate discounting. Under the integrity initiative, Sanofi

continues to offer discounted pricing to all covered entities, and Sanofi continues to ship

discounted drugs to all contract pharmacies. The only change is that Sanofi now requires
                                               15
Case 3:21-cv-00634-FLW-LHG Document 1 Filed 01/12/21 Page 16 of 31 PageID: 16




covered entities to submit minimal claims data for 340B-priced drugs dispensed by contract

pharmacies, subject to limited exceptions. See Ex. 1, Letter from G. Gleeson, Vice President

& Head, Sanofi US Market Access Shared Services (July 2020); Ex. 2, Letter from A. Gluck

to Secretary Azar (August 13, 2020).

       46.    Specifically, Sanofi asks covered entities to periodically submit anonymized,

de-identified claims data for any 340B-priced prescriptions dispensed by contract

pharmacies. See Ex. 3, Sanofi’s New Initiative Combats Waste and Abuse in the 340B

Program; Ex. 4, Understanding Sanofi’s 340B Data Reporting Requirements. Sanofi

requests only eight categories of information—the prescription number, prescribed date, fill

date, NDC, quantity, pharmacy ID, prescriber ID, and 340B covered entity ID—which are

to be submitted to a third-party vendor that administers the program. Sanofi’s request is

fully compliant with the Health Insurance Portability and Accountability Act (“HIPAA”)

and imposes no burden on covered entities. Nor does Sanofi discriminate against covered

entities as compared to commercial customers. Indeed, this information is just a subset of

what third-party payors already require for insurance reimbursement and is included in the

data elements that drug manufacturers require of insurance companies when paying rebates

on prescriptions. Any additional claims information that might be submitted by covered

entities is automatically scrubbed during the submission process and not uploaded to

Sanofi’s or its vendor’s systems.

       47.    The collected information enables Sanofi to identify and halt impermissible

duplicate discounts that would otherwise go undetected. For example, by comparing the

information to Medicaid payor data, Sanofi can detect duplicate discounts for drugs
                                             16
Case 3:21-cv-00634-FLW-LHG Document 1 Filed 01/12/21 Page 17 of 31 PageID: 17




dispensed to Medicaid patients. And the information also enables Sanofi to flag when

Medicare Part D and commercial rebates are being sought for 340B-priced drugs.

        48.   Under Sanofi’s integrity initiative, covered entities have no obligation to

provide the requested claims data. If a covered entity declines to provide the claims data,

Sanofi continues to offer its drugs at 340B prices for shipment to the covered entity’s own

facilities; the entity simply may not order discounted drugs for shipment to contract

pharmacies. If a covered entity provides the requested claims data, the entity remains able to

pay the discounted price for drugs shipped to contract pharmacies or its own facilities.

        49.   Since announcing the integrity initiative, Sanofi has continued to provide

discounted drugs to contract pharmacies for the many covered entities that are providing the

requested claims data. Sanofi has also excepted certain covered entities from this integrity

initiative.

IV.     The Advisory Opinion

        50.   In recent months, various covered entities and state officials asked HHS to

take enforcement actions, including the assessment of civil monetary penalties, against

Sanofi and other drug manufacturers that had implemented policies to combat duplicate

discounts and diversion at contract pharmacies. See Ex. 5, Letter from California Attorney

General Becerra to Secretary Azar (Dec. 14, 2020); Ex. 2, Letter from A. Gluck to Secretary

Azar (Aug. 13, 2020); Ex. 6, Letter from A. Gluck to American Hospital Association (Aug.

28, 2020); Ex. 7, Letter from American Hospital Association, et al. to Secretary Azar (Aug.

26, 2020). Various covered entities also filed lawsuits seeking to require HHS to take such

action. See Ryan White Clinics for 340B Access v. Azar, No. 1:20-cv-2906 (D.D.C.); Am. Hosp.
                                              17
Case 3:21-cv-00634-FLW-LHG Document 1 Filed 01/12/21 Page 18 of 31 PageID: 18




Ass’n v. HHS, No. 4:20-cv-8806 (N.D. Cal.). (Sanofi has filed motions to intervene in both

suits; both motions remain pending.)

       51.    On December 30, 2020, HHS took action against drug manufacturers such as

Sanofi when HHS’s General Counsel published the Advisory Opinion, concluding (for the

first time) that drug manufacturers are legally obligated to provide 340B-priced drugs to

contract pharmacies—notwithstanding the widespread recognition (including by HHS itself)

of waste and abuse at contract pharmacies. In particular, HHS “conclude[d] that to the

extent contract pharmacies are acting as agents of a covered entity, a drug manufacturer in

the 340B Program is obligated to deliver 340B-priced drugs to those contract pharmacies

and to charge the covered entity no more than the 340B ceiling price for those drugs.”

Advisory Opinion at 1, 8.

       52.    In addition, the Advisory Opinion prohibits manufacturers from imposing

conditions on the delivery of discounted drugs to contract pharmacies based on concerns

about duplicate discounting or diversion. In particular, HHS determined that “private

actor[s]” are not “authorized by section 340B to add requirements to the statute.” Id. at 2.

Thus, according to the Advisory Opinion, “‘[m]anufacturers cannot condition sale of a 340B

drug at the 340B ceiling price because they have concerns or specific evidence of possible

non-compliance by a covered entity.’” Id. at 5 (quoting 340B Drug Pricing Program Ceiling

Price and Manufacturer Civil Monetary Penalties Regulation, 82 Fed. Reg. 1210, 1223 (Jan. 5,

2017)). As per the Advisory Opinion, “[i]f a manufacturer is concerned that a covered entity

has engaged in duplicate discounting or diversion, see 42 U.S.C. § 256b(a)(5)(A), (B), it must


                                              18
Case 3:21-cv-00634-FLW-LHG Document 1 Filed 01/12/21 Page 19 of 31 PageID: 19




(1) conduct an audit, and (2) submit the claim to the administrative dispute resolution

(‘ADR’) process, see §256b(d)(3)(A).” Id. & n.5.

        53.     Under the Advisory Opinion, because of its integrity initiative, Sanofi is

exposed to government enforcement actions for noncompliance, including civil monetary

penalties in the amount of $5,000 for each instance of noncompliance, see 42 U.S.C.

§ 256b(d)(1)(B)(vi)(II), and the revocation of its ability to participate in Medicare and

Medicaid.

        54.     Third parties have already recognized that the Advisory Opinion requires

Sanofi to provide 340B-priced drugs to contract pharmacies without any conditions. For

example, certain covered entities recently notified Sanofi that the Advisory Opinion requires

“drug companies to provide 340B entities covered outpatient drugs . . . when those covered

entities use contract pharmacies to dispense the drugs.” See Ex. 8, Letter From W. Schultz

to C. Lee (Jan. 7, 2021). These covered entities contend that the Advisory Opinion requires

Sanofi to pay them reimbursements and justifies imposition of civil monetary penalties for

Sanofi’s integrity initiative. Id. at 2.

        55.     Given their repeated threats against Sanofi, covered entities will almost

certainly file ADR claims against Sanofi challenging the integrity initiative once the ADR

Rule takes effect on January 13, 2021. As noted, the ADR Panel will consist of

representatives from the HHS Office of General Counsel (which issued the Advisory

Opinion) and from HRSA and CMS, both of which are HHS agencies and subject to the

Office of General Counsel’s legal advice and supervision. Given this composition, the ADR

Panel will treat the Advisory Opinion as binding in any ADR proceeding, almost certainly
                                             19
Case 3:21-cv-00634-FLW-LHG Document 1 Filed 01/12/21 Page 20 of 31 PageID: 20




find that Sanofi’s integrity initiative violates Section 340B as interpreted by HHS, and

potentially impose crippling sanctions.

                                          STANDING

       56.    Sanofi is injured by the Advisory Opinion because Sanofi now must provide

its drugs to contract pharmacies at discounted prices, cannot impose conditions on the

delivery of 340B-priced drugs to contract pharmacies, and is exposed to sanctions (including

enforcement actions, civil monetary penalties, and revocation of its participation in the

Medicare and Medicaid programs) that are certainly impending if Sanofi fails to comply with

HHS’s new rule.

       57.    Sanofi’s injuries are fairly traceable to the Advisory Opinion because the

Advisory Opinion contains binding legal requirements that drug manufactures must provide

discounted drugs to contract pharmacies and that manufacturers cannot impose conditions

on the delivery of 340B-priced drugs to contract pharmacies. Neither Section 340B nor any

existing regulation contains these binding legal requirements. Through the Advisory

Opinion, HHS has effectively outlawed Sanofi’s integrity initiative for imposing a condition

on the delivery of 340B-priced drugs to contract pharmacies. As a result of the Advisory

Opinion, Sanofi is exposed to enforcement actions and civil monetary penalties, as well as

the revocation of its participation in the Medicare and Medicaid programs, if it fails to

comply with the Advisory Opinion by continuing to operate the integrity initiative.

       58.    A favorable ruling is likely to redress Sanofi’s injuries. Vacating the Advisory

Opinion would redress Sanofi’s injury because Sanofi would not be required to provide

340B-priced drugs to contract pharmacies, and Sanofi could impose conditions on the
                                            20
Case 3:21-cv-00634-FLW-LHG Document 1 Filed 01/12/21 Page 21 of 31 PageID: 21




delivery of such drugs to contract pharmacies (such as through its integrity initiative).

Likewise, a declaratory judgment that Sanofi’s integrity initiative complies with Section 340B

would redress Sanofi’s injuries because Sanofi would not be exposed to enforcement actions,

civil monetary penalties, or revocation of its participation in Medicare and Medicaid for

continuing to operate the integrity initiative.

                                 FINAL AGENCY ACTION

       59.     Although the Advisory Opinion self-servingly claims that it “is not a final

agency action” and “does not have the force or effect of law,” Advisory Opinion at 8, the

Advisory Opinion is in fact “[a]gency action made reviewable by statute and final agency

action for which there is no other adequate remedy in a court.” 5 U.S.C. § 704.

       60.     The Advisory Opinion represents the consummation of HHS’s decision-

making process, through which HHS concluded that drug manufacturers must provide drugs

discounted under the 340B Program to contract pharmacies. See Advisory Opinion at 1–4.

HHS also concluded that drug manufacturers cannot impose conditions on the delivery of

discounted covered outpatient drugs to contract pharmacies. See id. at 5. Indeed, the

Secretary recently admitted that these conclusions have “been set forth conclusively in the

recently issued advisory opinion.” Dkt. 64, Defs.’ Mot to Dismiss, at 9, No. 4:20-cv-8806

(N.D. Cal.) (filed Jan. 11, 2021) (emphasis added). HHS reached these conclusions after

years of study and after reviewing complaints from covered entities and government officials

about Sanofi’s integrity initiative and other drug manufacturers’ compliance with Section

340B. The Advisory Opinion was issued by HHS’s chief legal officer, who “supervises all

legal activities of the Department and its operating agencies,” see Statement of Organization,
                                               21
Case 3:21-cv-00634-FLW-LHG Document 1 Filed 01/12/21 Page 22 of 31 PageID: 22




85 Fed. Reg. at 47,230, and the Advisory Opinion is not subject to further review or appeal

within HHS. And because the Advisory Opinion will be treated as binding in any ADR

proceeding against Sanofi, any attempt to contest the Advisory Opinion’s determinations

before an ADR Panel would be futile.

       61.    The Advisory Opinion determines Sanofi’s rights and legal obligations under

Section 340B, and legal consequences will inevitably flow from the Advisory Opinion.

Sanofi must now provide 340B-priced drugs to contract pharmacies. Sanofi is now

forbidden from imposing conditions on the delivery of 340B-priced drugs to contract

pharmacies. And Sanofi is now exposed to enforcement actions and civil monetary penalties

if it fails to comply with the Advisory Opinion by continuing with the integrity initiative,

even though neither Section 340B nor any existing regulation contains these binding legal

requirements. Indeed, as the Secretary recently stated, the Advisory Opinion sets forth the

agency’s “legal interpretation that the statute requires manufacturers to make discounts

available regardless whether covered entities choose to disburse drugs through contract

pharmacies.” Dkt. 64, Defs.’ Mot to Dismiss, at 16, No. 4:20-cv-8806 (N.D. Cal.) (filed Jan.

11, 2021) (emphasis added). Noncompliance with the Advisory Opinion—which will be

treated as binding in any ADR proceeding against Sanofi—also jeopardizes Sanofi’s

participation in Medicare and Medicaid by risking termination of Sanofi’s PPA.

       62.    Sanofi is thus now put to a painful choice: either comply with the unlawful

obligations in the Advisory Opinion by abandoning a reasonable integrity initiative which

Sanofi believes fully complies with Section 340B, or risk devastating financial penalties by


                                               22
Case 3:21-cv-00634-FLW-LHG Document 1 Filed 01/12/21 Page 23 of 31 PageID: 23




continuing to operate the integrity initiative in the face of the Advisory Opinion and

repeated threats of enforcement.

                                   CLAIMS FOR RELIEF

                Count I—Violation of Administrative Procedure Act
    HHS Failed to Observe the Notice and Comment Procedure Required by Law

       63.      Sanofi incorporates by reference the allegations contained in all of the

preceding paragraphs as though set forth fully herein.

       64.      A court must “hold unlawful and set aside agency action, findings, and

conclusions found to be … without observance of procedure required by law.” 5 U.S.C.

§ 706(2)(D).

       65.      The APA requires agencies to issue rules through a notice-and-comment

process. See id. § 553.

       66.      The APA defines a “rule” as “an agency statement of general or particular

applicability and future effect designed to implement, interpret, or prescribe law or policy.”

Id. § 551(4).

       67.      The Advisory Opinion is a rule within the meaning of the APA because it is

an agency statement of general applicability to all drug manufacturers, applies prospectively,

and implements, interprets, or prescribes HHS’s law or policy with respect to drug

manufacturers’ obligations under Section 340B.

       68.      In particular, the Advisory Opinion requires drug manufacturers to provide

drugs discounted under the 340B Program to contract pharmacies. It also prohibits drug




                                               23
Case 3:21-cv-00634-FLW-LHG Document 1 Filed 01/12/21 Page 24 of 31 PageID: 24




manufacturers from imposing conditions on the delivery of 340B-priced drugs to contract

pharmacies.

       69.    The Advisory Opinion has the force and effect of law because it imposes

binding obligations that exceed existing law. Neither Section 340B nor any regulation

requires drug manufactures to provide discounted drugs to contract pharmacies or restricts

the ability of manufacturers to impose conditions on the delivery of drugs to contract

pharmacies. But the Advisory Opinion does both. See Advisory Opinion at 1–5. Sanofi is

exposed to enforcement actions and civil monetary penalties if it fails to comply with the

Advisory Opinion and continues to operate the integrity initiative. Noncompliance with the

Advisory Opinion also puts at risk Sanofi’s participation in Medicare and Medicaid.

       70.    HHS issued the Advisory Opinion without engaging in the notice-and-

comment process. 5 U.S.C. § 553.

       71.    This Court should hold unlawful and set aside the Advisory Opinion because

it violates the APA’s notice-and-comment requirement. Id. § 706(2)(D).

                  Count II—Violation of Administrative Procedure Act
                    HHS Failed to Follow Its Good Guidance Rule

       72.    Sanofi incorporates by reference the allegations contained in all of the

preceding paragraphs as though set forth fully herein.

       73.    A court must “hold unlawful and set aside agency action, findings, and

conclusions found to be arbitrary, capricious, an abuse of discretion, or otherwise not in

accordance with law” as well as agency action “found to be without observance of procedure

required by law.” Id. § 706(2)(A), (D).

                                              24
Case 3:21-cv-00634-FLW-LHG Document 1 Filed 01/12/21 Page 25 of 31 PageID: 25




       74.      Through the “Good Guidance Rule,” HHS regulations subject guidance

documents to various requirements. See Department of Health and Human Services Good

Guidance Practices, 85 Fed. Reg. 78,770 (Dec. 7, 2020) (to be codified at 45 C.F.R. pt. 1).

       75.      The Good Guidance Rule defines a “guidance document” as “any

Department statement of general applicability, intended to have future effect on the

behavior of regulated parties and which sets forth a policy on a statutory, regulatory, or

technical or scientific issue, or an interpretation of a statute or regulation.” Id. at 78,785, 45

C.F.R. § 1.2.

       76.      The Good Guidance Rule defines “a significant guidance document” as “a

guidance document that may reasonably be anticipated to lead to an annual effect on the

economy of $100 million or more.” Id. A guidance document can also be a “significant

guidance document” if it “raise[s] novel legal or policy issues arising out of legal mandates.”

Id.

       77.      The Advisory Opinion is a guidance document within the meaning of the

Good Guidance Rule because it interprets Section 340B to require manufacturers to provide

340B-priced drugs to contract pharmacies and because it prohibits manufacturers from

imposing conditions on such delivery. It is generally applicable to manufacturers

participating in the 340B Program and is intended to have future effect on the behavior of

participants in the 340B Program because it exposes them to the potential for enforcement

actions, the imposition of civil monetary penalties, and other consequences of non-

compliance.


                                                25
Case 3:21-cv-00634-FLW-LHG Document 1 Filed 01/12/21 Page 26 of 31 PageID: 26




       78.     The Advisory Opinion is a significant guidance document within the meaning

of the Good Guidance Rule because it “raise[s] novel legal or policy issues arising out of

legal mandates.” Id. In particular, the Advisory Opinion raises a novel legal issue relating to

the meaning of Section 340B arising out of its mandates that manufacturers participating in

the 340B Program provide 340B-priced drugs to contract pharmacies and that they not

impose conditions on such delivery.

       79.     The Advisory Opinion is also a significant guidance document within the

meaning of the Good Guidance Rule because it “may reasonably be anticipated to lead to an

annual effect on the economy of $100 million or more.” Id.

       80.     The Advisory Opinion violates the Good Guidance Rule because it

“establishes a legal obligation that is not reflected in a duly enacted statute or in a regulation

lawfully promulgated under a statute.” Id. at 78,786, 45 C.F.R. § 1.3(a)(1). In particular, the

Advisory Opinion requires drug manufacturers to provide drugs covered under the 340B

Program to contract pharmacies. It also prohibits drug manufacturers from imposing

conditions on the delivery of 340B-priced drugs to contract pharmacies.

       81.     The Advisory Opinion violates the Good Guidance Rule because it “requir[es]

a person or entity outside of the Department to take an[] action, or refrain from taking an[]

action, beyond what is required by the terms of an applicable statute or regulation.” Id.

78,785–86, 45 C.F.R. § 1.3(a)(2). In particular, the Advisory Opinion’s requirement that

manufacturers provide discounted covered outpatient drugs under the 340B Program to

contract pharmacies is “beyond what is required by the terms” of Section 340B. Id. In

addition, the Advisory Opinion’s determination that manufacturers participating in the 340B
                                            26
Case 3:21-cv-00634-FLW-LHG Document 1 Filed 01/12/21 Page 27 of 31 PageID: 27




Program may not impose conditions on the delivery of discounted covered outpatient drugs

to contract pharmacies requires those manufacturers to “refrain from taking an[] action”

when Section 340B imposes no such limit.

       82.     The Advisory Opinion violates the Good Guidance Rule because it does not

“identify itself as ‘guidance.’” Id. at 78,786, 45 C.F.R. § 1.3(a)(3)(i).

       83.     The Advisory Opinion violates the Good Guidance Rule because it “directs

parties outside the federal government to take or refrain from taking action.” Id. at 78,786,

45 C.F.R. § 1.3(a)(3)(ii). In particular, the Advisory Opinion directs drug manufacturers to

provide covered outpatient drugs to contract pharmacies at discounted prices under Section

340B. The Advisory Opinion also directs drug manufacturers to refrain from imposing

conditions on deliveries of covered outpatient drugs to contract pharmacies at discounted

prices under Section 340B.

       84.     The Advisory Opinion violates the Good Guidance Rule because HHS did

not follow the procedures required by the Good Guidance Rule for significant guidance

documents. Id. at 85 Fed. Reg. at 78,785, 45 C.F.R. § 1.3(b)(2). Specifically, the Advisory

Opinion was not subject to “at least a 30-day public notice and comment period” or

“approved, on a non-delegable basis, by the Secretary.” Id.

       85.     This Court should hold unlawful and set aside the Advisory Opinion as

contrary to law and arbitrary and capricious in light of these violations of the Good

Guidance Rule. See 5 U.S.C. § 706(2)(A), (D).




                                                 27
Case 3:21-cv-00634-FLW-LHG Document 1 Filed 01/12/21 Page 28 of 31 PageID: 28




              Count III—Violation of Administrative Procedure Act
   The Advisory Opinion Is Contrary to Law and in Excess of Statutory Authority

       86.    Sanofi incorporates by reference the allegations contained in all of the

preceding paragraphs as though set forth fully herein.

       87.    A court must “hold unlawful and set aside agency action, findings, and

conclusions found to be arbitrary, capricious, an abuse of discretion, or otherwise not in

accordance with law” as well as agency action “in excess of statutory authority.” 5 U.S.C.

§ 706(2)(A), (C).

       88.    The Advisory Opinion’s conclusion that drug manufacturers must provide

discounted covered outpatient drugs to contract pharmacies is contrary to law and in excess

of statutory authority because Section 340B does not require drug manufacturers to provide

discounted covered outpatient drugs to contract pharmacies. See 42 U.S.C. § 256b.

       89.    The Advisory Opinion’s conclusion that drug manufacturers cannot impose

conditions on the use of contract pharmacies is contrary to law and in excess of statutory

authority because Section 340B does not prohibit manufacturers from imposing conditions

on the use of contract pharmacies—particularly when such conditions are reasonable. See id.

       90.    Even if the Advisory Opinion is correct that manufacturers must provide

340B-priced drugs to contract pharmacies, Sanofi’s integrity initiative complies with Section

340B because it imposes a permissible condition on the delivery of discounted covered

outpatient drugs to contract pharmacies. Sanofi ships discounted drugs to contract

pharmacies—and, moreover, will do so for all covered entities. So long as a covered entity

provides the claims data requested by Sanofi, Sanofi provides discounted pricing wherever

                                              28
Case 3:21-cv-00634-FLW-LHG Document 1 Filed 01/12/21 Page 29 of 31 PageID: 29




the prescriptions are filled. This request for claims data is a reasonable condition that is not

burdensome and that does not discriminate against covered entities as compared to

commercial customers.

       91.     The Advisory Opinion is not entitled to Chevron or Skidmore deference. See

generally Chevron USA, Inc. v. Natural Res. Def. Council, 467 U.S. 837 (1984); Skidmore v. Swift &

Co., 323 U.S. 134 (1944).

       92.     This Court should hold unlawful and set aside the Advisory Opinion because

it is contrary to law and in excess of statutory authority. 5 U.S.C. § 706(2)(A).

                  Count IV—Violation of Administrative Procedure Act
                   The Advisory Opinion Is Arbitrary and Capricious

       93.     Sanofi incorporates by reference the allegations contained in all of the

preceding paragraphs as though set forth fully herein.

       94.     A court must “hold unlawful and set aside agency action, findings, and

conclusions found to be arbitrary, capricious, an abuse of discretion, or otherwise not in

accordance with law.” 5 U.S.C. § 706(2)(A).

       95.     The Advisory Opinion’s conclusion that drug manufacturers must provide

discounted covered outpatient drugs to contract pharmacies is arbitrary and capricious

because HHS failed to reasonably explain this aspect of the Advisory Opinion.

       96.     The Advisory Opinion’s conclusion that drug manufacturers cannot impose

conditions on the use of contract pharmacies is arbitrary and capricious because HHS failed

to reasonably explain this aspect of the Advisory Opinion.




                                                29
Case 3:21-cv-00634-FLW-LHG Document 1 Filed 01/12/21 Page 30 of 31 PageID: 30




       97.       This Court should hold unlawful and set aside the Advisory Opinion because

it is arbitrary and capricious. Id. § 706(2)(A).

                                    PRAYER FOR RELIEF

       Wherefore, Plaintiff prays for the following relief:

       1.        A declaration, order, and judgment holding unlawful, enjoining, and setting

aside the Advisory Opinion;

       2.        A declaration, order, and judgment holding that Section 340B does not require

drug manufacturers to provide discounted covered outpatient drugs to contract pharmacies;

       3.        A declaration, order, and judgment holding that Section 340B does not

prohibit drug manufacturers from imposing conditions on the provision of discounted

covered outpatient drugs to contract pharmacies;

       4.        A declaration, order, and judgment holding that Sanofi’s integrity initiative

complies with Section 340B because it imposes a permissible condition on the provision of

discounted covered outpatient drugs to contract pharmacies;

       5.        A preliminary and permanent injunction enjoining Defendants from enforcing

the Advisory Opinion in any administrative proceeding;

       6.        An award of all costs and attorneys’ fees pursuant to any applicable statute or

authority; and

       7.        Any other relief this Court deems just and proper.




                                                   30
Case 3:21-cv-00634-FLW-LHG Document 1 Filed 01/12/21 Page 31 of 31 PageID: 31




Dated: January 12, 2021             Respectfully submitted,


                                    s/ Jennifer L. Del Medico
                                    Jennifer L. Del Medico
                                    Toni-Ann Citera
                                        (application pro hac vice forthcoming)
                                    Rajeev Muttreja
                                        (application pro hac vice forthcoming)
                                    JONES DAY
                                    250 Vesey Street
                                    New York, New York 10281
                                    Telephone: (212) 326-3939
                                    Facsimile: (212) 755-7306

                                    Brett A. Shumate
                                       (application pro hac vice forthcoming)
                                    Megan Lacy Owen
                                       (application pro hac vice forthcoming)
                                    JONES DAY
                                    51 Louisiana Avenue, N.W.
                                    Washington, D.C. 200001
                                    Telephone: (202) 879-3939
                                    Facsimile: (202) 626-1700

                                    Counsel for Plaintiff
                                    Sanofi-Aventis U.S. LLC




                                     31
